Citation Nr: 0610754	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION


The veteran served on active duty from October 1960 to 
October 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO which 
granted service connection for degenerative joint disease of 
the right knee, status post right knee arthroscopy, with an 
evaluation of 10 percent effective from July 23, 2003.


FINDING OF FACT

The veteran's degenerative joint disease of the right knee is 
manifested by x-ray evidence of degenerative arthritis, 
limited range of flexion to 127 degrees, and pain; his 
disability is not objectively manifested by functional losses 
that equate to greater loss of motion.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 
5003, 5010, 5260) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends in his VA Form 9 that he should be 
entitled to an initial evaluation in excess of 10 percent for 
his right knee disability because he is in constant pain. 

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
an August 2003 letter, VA informed the veteran of his and 
VA's respective duties for obtaining evidence, and requested 
that he send any medical reports he had.  Further, in a 
February 2005 statement of the case (SOC), the RO informed 
the veteran of the rating schedule provisions that were 
relevant to his appeal, and provided him with an explanation 
as to why his claim had been denied.  Additionally, after 
affording the veteran a second VA examination in May 2005, 
the RO issued a supplemental SOC in May 2005 in which it 
confirmed the 10 percent evaluation for degenerative joint 
disease of the right knee, provided him with an explanation 
as to why his claim had been denied based on the most recent 
VA examination, and again informed him of the rating schedule 
provisions that were relevant to his appeal.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet App. March 3, 2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until February 2005 and May 2005, after the RO 
entered its December 2003 decision on his claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice in this case has been corrected.  As 
noted above, the veteran has now been provided with notice 
that is in compliance with the content requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  Additionally, the Board 
notes that while the RO did not notify the veteran about the 
criteria for award of an effective date, see Dingess, supra, 
this issue is not before the Board.  Consequently, remand for 
re-adjudication is not required. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded two VA 
orthopedic examinations of his right knee, including x-rays.  
The private medical records pertaining to his right knee 
arthroscopic surgery in October 2001 have been obtained, as 
well as his service medical records.  The veteran has not 
identified, and/or provided releases for, any other relevant 
evidence that exists and can be procured, and no further 
development action is necessary.

II. The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. § 
4.40 (2005). To that end, section 4.40 provides that:

. . . The functional loss may be due to 
absence of part, or all, of the necessary 
bones, joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2005). To that end, the 
regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

	(b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).

	(c)  Weakened movement (due to 
muscle injury, disease or injury of 
peripheral nerves, divided or lengthened 
tendons, etc.).

(d)  Excess fatigability.

(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, 
deformity or atrophy of disuse. . . 

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  38 C.F.R. § 4.45(f); see also 38 C.F.R. § 4.59 
(2005) ("The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).  When, however, the limitation of motion of the 
involved joint(s) is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 38 
C.F.R. § 4.14 (2005); VAOPGCPREC 9-2004 (Sept. 17, 2004); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997); Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the 
combined evaluation for the affected leg cannot exceed the 
rating for amputation at the elective level, were amputation 
to be performed.  38 C.F.R. § 4.68 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2005). The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation). DeLuca, 
supra.

Private medical records submitted by the veteran's 
representative show that in October 2001 he underwent 
arthroscopic surgery of the right knee for a partial medial 
meniscectomy, and osteophyte excision of the right medial 
tibial plateau.  The surgeon noted that the veteran had 
experienced recent mechanical problems in his right knee, 
following a fall out of a tree.

In connection with his July 2003 claim, the veteran was 
provided an initial VA orthopedic examination of his right 
knee in October 2003, wherein the examiner's diagnosis was 
degenerative joint disease of the right medial knee.  The 
examiner noted that flexion and extension of the veteran's 
right knee were within normal range with flexion to 140 
degrees, and extension to 0 degrees; that he had a normal 
gait; and that he was able to walk on his heels and toes and 
squat without difficulty.  She noted that the DeLuca issue 
was primarily pain, and that it was not evident that there 
was loss of motion with flare-ups.  The pain was associated 
with touching the medial area of the right knee where any 
pressure elicited severe pain, usually when the veteran was 
sleeping at night and his knees touched each other, or if the 
knee was bumped.  He described the pain on bumping as 10 on a 
scale of 10.  He was taking no medications for the pain, 
there was no redness or swelling, no give-out or lock-up, and 
he was not using any assistive device to walk.  He stated 
that he enjoyed fishing and hunting, and walked one mile, 
three times a week.  In a December 2003 decision, the RO 
granted service connection for degenerative joint disease, 
right knee status post right knee arthroscopy, with an 
evaluation of 10 percent based on Diagnostic Codes 5003 and 
5260, effective from July 23, 2003.

After the veteran stated in his April 2005 VA Form 9 that he 
was experiencing constant pain, he was afforded a second VA 
orthopedic examination in May 2005.  During the May 2005 
examination, the veteran complained of severe, constant pain 
in the medial aspect of his right knee, which he felt had 
worsened since his first VA examination in October 2003.  He 
described the pain as averaging 4 to 5 on a scale of 10, but 
with bumping it was 10+ on a scale of 10.   He described it 
as an achy sensation, and reported that it is particularly 
increased with bumping, or when the medial aspect of his 
right knee touched the medial aspect of his left knee as in 
sleeping on his side.  The pain was also increased by 
walking, kneeling, and squatting.  It was decreased with ice.  
He reported intermittent swelling, but no redness or heat.  
The examiner noted that even a light touch to the medial 
aspect of the veteran's right knee caused distress, with 
exquisite tenderness on palpitation in the area of the 
surgical scar.  She thought there may have been mild swelling 
of the area, and noticed effusion.  The examiner's diagnosis 
included: (1) limited motion with degenerative joint disease, 
status post right knee arthroscopy; (2) possible nerve 
entrapment of the scar on the medial aspect of the right 
knee; (3) possible pes anserine bursitis, that is, 
inflammation of the conjoined tendons of the sartorius, 
gracilis, and semitendinosus; and (4) pursuant to the x-ray 
of May 2005, there were observed mild patellofemoral 
degenerative changes in the form of osteophytic spurs, a mild 
decrease in medial joint space, no evidence of fracture, with 
bony mineralization within normal limits.  The examiner 
concluded with a diagnosis of mild degenerative changes as 
described, but not significantly changed from the previous 
examination.

Following a thorough review of the record in this case, the 
applicable laws and regulations, and giving due consideration 
to the requirements of DeLuca, supra, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

The objective medical evidence shows that the veteran can 
achieve full extension of the knee without pain; that he can 
flex the knee to at least 127 degrees without pain.  The VA 
examiner noted in her May 2005 report that she considered the 
DeLuca factors.  She noted that, after repetitive motion, 
flexion improved to 130 degrees, and full extension was still 
achieved without pain; that the veteran had 5/5 strength 
proximally and distally in both lower extremities including 
hip flexion and extension, knee flexion and extension, ankle 
dorsiflexion and plantar flexion, and extensor hallucis 
longus; that sitting tolerance and sit-to-stand were within 
normal limits; that he was able to walk on his toes and 
heels, squat, and return to standing position; that he 
reported stiffness, but no locking or joint instability or 
weakness; and that he reported fatigue that resulted in no 
change in the motion, but estimated that pain decreased it 
about 5 degrees.  He is retired, independent in his 
activities of daily living, ambulatory without assistive 
devices, has had no physical therapy, uses no knee brace, and 
is on no medication, including no over-the-counter 
medications.  Under the circumstances, it is the Board's 
conclusion that the veteran's pain and limited motion are 
compensated by the 10 percent evaluation currently assigned 
under Diagnostic Codes 5003 and 5260.  The veteran's 
limitation of flexion of his right knee to 127 degrees does 
not qualify for a compensable evaluation under Diagnostic 
Code 5260.  He has no limitation of extension of his right 
knee, and therefore does not qualify for a compensable 
evaluation under Diagnostic Code 5261.  However, because 
there is some noncompensable limitation of flexion, he 
qualifies for a 10 percent evaluation for degenerative 
arthritis of one major joint pursuant to Diagnostic Code 
5003.  The weight of the evidence is against the assignment 
of a higher evaluation.

The veteran has undergone an arthroscopic procedure and the 
Board has consequently considered a possible rating under 
criteria related to cartilage disability--Diagnostic Code 
5258 or Diagnostic Code 5259; however, there is no current 
objective evidence of dislocated semilunar cartilage with 
frequent episodes of "locking", pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  With 
respect to Diagnostic Code 5259, the veteran's disabling 
manifestations (pain) are encompassed in the current, 
separate 10 percent rating under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (a 10 percent rating 
is warranted for removal of semilunar cartilage that causes 
symptoms).  (The Board notes that, although the veteran has 
some limited range of flexion, it would only rate a non-
compensable evaluation except for the additional 
considerations in Diagnostic Code 5003).  To assign another 
10 percent rating under Diagnostic Code 5259 for the same 
disabling manifestations is prohibited by 38 C.F.R. § 4.14.  
Accordingly, the Board concludes that there is no basis for 
the assignment of a separate compensable or a higher rating 
under any of these provisions.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v West, 12 Vet. App. 119, 125-126 
(1999).  It is the Board's conclusion, however, that the 
criteria for a rating in excess of 10 percent since the time 
that the veteran was awarded service connection for 
degenerative joint disease of the right knee have not been 
met.  A "staged rating" is not warranted.

III. Extraschedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2005).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's right knee 
claim should be referred for consideration of extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran has been hospitalized in recent years for 
treatment of his right knee disability.  Nor is there 
anything to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


